[Cite as State ex rel. Johnson v. Tibbals, 2013-Ohio-3539.]


                                        COURT OF APPEALS
                                     RICHLAND COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT

                                                               JUDGES:
STATE EX REL. RICKY JOHNSON,                           :       Hon. W. Scott Gwin, P.J.
AKA RODNEY KNUCKLES                                    :       Hon. William B. Hoffman, J.
                                                       :       Hon. Sheila G. Farmer, J.
                                   Petitioner          :
                                                       :
-vs-                                                   :       Case No. 13CA27
                                                       :
TERRY TIBBALS, WARDEN OF THE                           :
MANSFIELD CORRECTIONAL                                 :       OPINION
INSTITUTION

                                Respondent




CHARACTER OF PROCEEDING:                                   Writ of Habeas Corpus

JUDGMENT:                                                  Dismissed

DATE OF JUDGMENT ENTRY:                                    August 15, 2013

APPEARANCES:

For Petitioner                                             For Respondent

RICKY JOHNSON, PRO SE                                      THELMA THOMAS PRICE
Mansfield Correctional Institute                           Assistant Attorney General
Box 788                                                    150 East Gay Street, 16th Floor
1150 North Main Street                                     Columbus, OH 43215
Mansfield, OH 44901
[Cite as State ex rel. Johnson v. Tibbals, 2013-Ohio-3539.]


Gwin, P.J.

        {¶1}     Petitioner, Ricky Johnson, has filed a petition for Writ of Habeas Corpus

alleging unlawful detention based upon his contention that “the trial court erred when it

conducted a bench trial, since the record contains no witten (sic) waiver of his legal

constitutional rights to a jury trial pursuant to R.C. 2945-05.” Respondent has filed a

motion to dismiss based in part upon Petitioner’s failure to comply with the procedural

requirements for a petition for writ of habeas corpus.

        {¶2}     We find it unnecessary to address the claim raised in the Petition because

we agree with Respondent that Petitioner has failed to comply with the procedural

requirements for a habeas petition.

        {¶3}     A review of the complaint reveals Petitioner has failed to attach all

necessary commitment papers in compliance with R.C. 2725.04(D).

        {¶4}     The Supreme Court has held failure to comply with this requirement is a

fatal defect which cannot be cured, “[C]ommitment papers are necessary for a complete

understanding of the petition. Without them, the petition is fatally defective. When a

petition is presented to a court that does not comply with R.C. 2725.04(D), there is no

showing of how the commitment was procured and there is nothing before the court on

which to make a determined judgment except, of course, the bare allegations of

petitioner's application.” Bloss v. Rogers, 65 Ohio St.3d 145, 602 N.E.2d 602.

        {¶5}     We find failure to include all pertinent commitment papers has made a

complete understanding of the petition impossible.

        {¶6}     Further, Petitioner has further failed to comply with R.C. 2969.25 by failing

to file an affidavit detailing his prior civil filings. The Supreme Court has held, “The
Richland County, Case No. 13CA27                                                             3


requirements of R.C. 2969.25 are mandatory, and failure to comply with them subjects

an inmate's action to dismissal.” State ex rel. White v. Bechtel, 99 Ohio St.3d 11, 2003–

Ohio–2262, 788 N.E.2d 634, ¶ 5. Noncompliance with R.C. 2969.25 warrants dismissal.

State ex rel. Graham v. Niemeyer (2005), 106 Ohio St.3d 466, 106–467, 835 N.E.2d

1250, 1251.

      {¶7}    Petitioner's failure to include these items requires dismissal of this case.

For this reason, the Petition for Writ of Habeas Corpus is dismissed.



By Gwin, P.J.,

Hoffman, J., and

Farmer, J., concur




                                               _________________________________
                                               HON. W. SCOTT GWIN


                                               _________________________________
                                               HON. WILLIAM B. HOFFMAN


                                               _________________________________
                                               HON. SHEILA G. FARMER



WSG:clw 0723
[Cite as State ex rel. Johnson v. Tibbals, 2013-Ohio-3539.]


              IN THE COURT OF APPEALS FOR RICHLAND COUNTY, OHIO

                                    FIFTH APPELLATE DISTRICT


STATE EX REL. RICKY JOHNSON,                            :
AKA RODNEY KNUCKLES                                     :
                                                        :
                                       Petitioner       :
                                                        :
                                                        :
-vs-                                                    :       JUDGMENT ENTRY
                                                        :
TERRY TIBBALS, WARDEN OF THE                            :
MANSFIELD CORRECTIONAL                                  :
INSTITUTE                                               :
                                                        :
                                                        :
                                   Respondent           :       CASE NO. 13CA27




       For the reasons stated in our accompanying Memorandum-Opinion, the Petition for

Writ of Habeas Corpus is dismissed. Costs to Petitioner.




                                                            _________________________________
                                                            HON. W. SCOTT GWIN


                                                            _________________________________
                                                            HON. WILLIAM B. HOFFMAN


                                                            _________________________________
                                                            HON. SHEILA G. FARMER